 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          TRAVIS K. LOGG,
 8                                   Plaintiff,
 9                v.                                          C18-1398 TSZ

10        ABILENE MOTOR EXPRESS, INC.,                        MINUTE ORDER
          et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Defendants’ unopposed Motion for Trial Continuance, docket no. 15, is
   DENIED. At this time, Defendants’ motion does not present sufficient good cause to
15
   continue the trial date for six months. The Court sua sponte extends the deadline for
   disclosure of expert testimony under FRCP 26(a)(2) to November 15, 2019.
16
          (2)    Except as amended by this Minute Order, all other deadlines remain
17 unchanged.

18          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 7th day of August, 2019.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
